 



Exhibit 10.2
Contract #410260R1 FT-L
FIRM LATERAL TRANSPORTATION AGREEMENT
(For Use Under Rate Schedule FT-L)
     THIS AGREEMENT is made, entered into and effective as of this 27th day of
April, 2006, by and between East Tennessee Natural Gas, LLC, a Tennessee limited
liability company hereinafter referred to as “Transporter”, and CNX Gas Company,
LLC, a Virginia limited liability Company, hereinafter referred to as “Shipper”.
Transporter and Shipper shall be referred to herein individually as “Party” and
collectively as “Parties.”
ARTICLE I — DEFINITIONS
     The definitions found in Section 1 of Transporter’s General Terms and
Conditions are incorporated herein by reference.
ARTICLE II — SCOPE OF AGREEMENT
     Transporter agrees to accept and receive daily, on a firm basis, at the
Receipt Point (s) on the Jewell Ridge Lateral listed on Exhibit A attached
hereto, from Shipper such quantity of gas as Shipper makes available up to the
applicable Maximum Daily Transportation Quantity, which shall be 210,000 dth per
day, plus applicable fuel and loss quantities, and deliver for Shipper to the
Delivery Point(s) on the Jewell Ridge Lateral listed on Exhibit A attached
hereto an Equivalent Quantity of gas.
ARTICLE III — RECEIPT AND DELIVERY PRESSURES
     Shipper shall deliver, or cause to be delivered, to Transporter the gas to
be transported hereunder at pressures sufficient to deliver such gas into
Transporter’s system at the Receipt Point(s). Transporter shall deliver the gas
to be transported hereunder to or for the account of Shipper at the pressures
existing in Transporter’s system at the Delivery Point (s) unless otherwise
specified on Exhibit A.
ARTICLE IV — QUALITY SPECIFICATIONS AND STANDARDS FOR MEASUREMENTS
     For all gas received, transported, and delivered hereunder, the Parties
agree to the quality specifications and standards for measurement as provided
for in Transporter’s General Terms and Conditions. Transporter shall be
responsible for the operation of measurement facilities at the Delivery Point(s)
and Receipt Point(s). In the event that measurement facilities are not operated
by Transporter, the responsibility for operations shall be deemed to be
Shipper’s.
ARTICLE V — FACILITIES
     At the time service commences pursuant to this Agreement, the facilities
necessary to receive, transport, and deliver gas as described herein are, or
will be, in place and no additional facilities are anticipated to be required.

 



--------------------------------------------------------------------------------



 



Contract #410260R1 FT-L
FIRM LATERAL TRANSPORTATION AGREEMENT
(For Use Under Rate Schedule FT-L)
ARTICLE VI — RATES FOR SERVICE

  6.1   Rates and Charges — Commencing on the date of implementation of this
Agreement under Section 10.1, the compensation to be paid by Shipper to
Transporter shall be in accordance with Transporter’s effective Rate
Schedule FT-L. Where applicable, Shipper shall also pay the Annual Charge
Adjustment (“ACA”) surcharge as such rate may change from time to time;
provided, however, that the ACA surcharge shall not be assessed on quantities
transported under this Rate Schedule to the extent that such quantities are also
transported on Transporter’s system under one or more of Transporter’s other
Rate Schedules. Except as provided to the contrary in any written or electronic
agreement(s) between Transporter and Shipper in effect during the term of this
Agreement, Shipper shall pay Transporter the applicable maximum rate(s) and all
other applicable charges and surcharges specified in the Notice of Rates in
Transporter’s FERC Gas Tariff and in this Rate Schedule. Transporter and Shipper
may agree to a discounted rate pursuant to the provisions of Section 41 of
Transporter’s General Terms and Conditions, provided that the discounted rate is
between the applicable maximum and minimum rates for this service.

6.2   Changes in Rates and Charges — Shipper agrees that Transporter shall have
the unilateral right to file with the appropriate regulatory authority and make
changes effective in (a) the rates and charges stated in this Article VI,
(b) the rates and charges applicable to service pursuant to Transporter’s Rate
Schedule FT-L, and (c) any provisions of Transporter’s General Terms and
Conditions as they may be revised or replaced from time to time. Without
prejudice to Shipper’s right to contest such changes, Shipper agrees to pay the
effective rates and charges for service rendered pursuant to this Agreement.
Transporter agrees that Shipper may protest or contest the aforementioned
filings, or may seek authorization from duly constituted regulatory authorities
for adjustment of Transporter’s existing FERC Gas Tariff as may be found
necessary to assure Transporter just and reasonable rates.

2



--------------------------------------------------------------------------------



 



Contract #410260R1 FT-L
FIRM LATERAL TRANSPORTATION AGREEMENT
(For Use Under Rate Schedule FT-L)
ARTICLE VII — RESPONSIBILITY DURING TRANSPORTATION
     As between the Parties hereto, it is agreed that from the time gas is
delivered by Shipper to Transporter at the Receipt Point (s) and prior to
delivery of such gas to or for the account of Shipper at the Delivery Point (s),
Transporter shall be responsible for such gas and shall have the unqualified
right to commingle such gas with other gas in its system and shall have the
unqualified right to handle and treat such gas as its own. Prior to receipt of
gas at Shipper’s Receipt Point (s) and after delivery of gas at Shipper’s
Delivery Point (s), Shipper shall have sole responsibility for such gas.
ARTICLE VIII — BILLINGS AND PAYMENTS
     Billings and payments under this Agreement shall be in accordance with
Section 16 of Transporter’s General Terms and Conditions as they may be revised
or replaced from time to time.
ARTICLE IX — RATE SCHEDULE AND
GENERAL TERMS AND CONDITIONS

9.1   This Agreement is subject to the effective provisions of Transporter’s
Rate Schedule FT-L, or any succeeding rate schedule and Transporter’s General
Terms and Conditions on file with the Commission, or other duly constituted
authorities having jurisdiction, as the same may be changed or superseded from
time to time in accordance with the rules and regulations of the Commission,
which Rate Schedule and General Terms and Conditions are incorporated by
reference and made a part hereof for all purposes.

9.2   In the event of a conflict between the provisions of this Agreement and
Transporter’s Rate Schedule FT-L, the provisions of Transporter’s Rate
Schedule FT-L shall govern. In the event of a conflict between the provisions of
this Agreement and Transporter’s General Terms and Conditions, the provisions of
Transporter’s General Terms and Conditions shall govern.

3



--------------------------------------------------------------------------------



 



Contract #410260R1 FT-L
FIRM LATERAL TRANSPORTATION AGREEMENT
(For Use Under Rate Schedule FT-L)
ARTICLE X — TERM OF CONTRACT

10.1   This Agreement shall be effective as of the date that Transporter’s
Jewell Ridge Lateral is completed and placed in service, and shall remain in
force and effect for a primary term of fifteen (15) years (“Primary Term”);
provided, however, that if the Primary Term is one year or more, then the
contract shall remain in force and effect and the contract term will
automatically roll-over for additional five year increments (“Secondary Term”)
unless Shipper, one year prior to the expiration of the Primary Term or a
Secondary Term, provides written notice to Transporter of either (1) its intent
to terminate the contract upon expiration of the then current term or (2) its
desire to exercise its right-of-first-refusal in accordance with Section 7.3 of
Transporter’s General Terms and Conditions. Provided further, if the Commission
or other governmental body having jurisdiction over the service rendered
pursuant to this Agreement authorizes abandonment of such service, this
Agreement shall terminate on the abandonment date permitted by the Commission or
such other governmental body.

10.2   In addition to any other remedy Transporter may have, Transporter shall
have the right to terminate this Agreement in the event Shipper fails to pay all
of the amount of any bill for service rendered by Transporter hereunder when
that amount is due, provided Transporter shall give Shipper and the Commission
thirty days notice prior to any termination of service. Service may continue
hereunder if, within the thirty day notice period, satisfactory assurance of
payment is made in accordance with Section 16 of Transporter’s General Terms and
Conditions.

ARTICLE XI — REGULATION

11.1   This Agreement shall be subject to all applicable governmental statutes,
orders, rules, and regulations and is contingent upon the receipt and
continuation of all necessary regulatory approvals or authorizations upon terms
acceptable to Transporter and Shipper. This Agreement shall be void and of no
force and effect if any necessary regulatory approval or authorization is not so
obtained or continued. All Parties hereto shall cooperate to obtain or continue
all necessary approvals or authorizations, but no Party shall be liable to any
other Party for failure to obtain or continue such approvals or authorizations.
  11.2   Promptly following the execution of this Agreement, the Parties will
file, or cause to be filed, and diligently prosecute, any necessary applications
or notices with all necessary regulatory bodies for approval of the service
provided for herein.   11.3   In the event the Parties are unable to obtain all
necessary and satisfactory regulatory approvals for service prior to the
expiration of two (2) years from the effective date hereof, then, prior to
receipt of such regulatory approvals, either Party may terminate this Agreement
by giving the other Party at least thirty (30) days prior written notice, and
the respective obligations hereunder, except for the reimbursement of filing
fees herein, shall be of no force and effect from and after the effective date
of such termination.   11.4   The transportation service described herein shall
be provided subject to the provisions of Part 284G of the Commission’s
Regulations.

4



--------------------------------------------------------------------------------



 



Contract #410260R1 FT-L
FIRM LATERAL TRANSPORTATION AGREEMENT
(For Use Under Rate Schedule FT-L)
ARTICLE XII — ASSIGNMENTS

12.1   Either Party may assign or pledge this Agreement and all rights and
obligations hereunder under the provisions of any mortgage, deed of trust,
indenture or other instrument that it has executed or may execute hereafter as
security for indebtedness; otherwise, Shipper shall not assign this Agreement or
any of its rights and obligations hereunder, except as set forth in Section 17
of Transporter’s General Terms and Conditions.   12.2   Any person or entity
that shall succeed by purchase, transfer, merger, or consolidation to the
properties, substantially or as an entirety, of either Party hereto shall be
entitled to the rights and shall be subject to the obligations of its
predecessor in interest under this Agreement.

ARTICLE XIII — WARRANTIES
     In addition to the warranties set forth in Section 22 of Transporter’s
General Terms and Conditions, Shipper warrants the following:

13.1   Shipper agrees to indemnify and hold Transporter harmless for refusal to
transport gas hereunder in the event any upstream or downstream transporter
fails to receive or deliver gas as contemplated by this Agreement.   13.2  
Shipper agrees to indemnify and hold Transporter harmless from all suit actions,
debts, accounts, damages, costs, losses, and expenses (including reasonable
attorney’s fees) arising from or out of breach of any warranty, by Shipper
herein.   13.3   Shipper warrants that it will have title to the gas delivered
to Transporter under this Agreement.   13.4   Transporter shall not be obligated
to provide or continue service hereunder in the event of any breach of warranty;
provided, Transporter shall give Shipper and the Commission thirty days notice
prior to any termination of service. Service will continue if, within the thirty
day notice period, Shipper cures the breach of warranty.

5



--------------------------------------------------------------------------------



 



Contract #410260R1 FT-L
FIRM LATERAL TRANSPORTATION AGREEMENT
(For Use Under Rate Schedule FT-L)
ARTICLE XIV — MISCELLANEOUS

14.1   Except for changes specifically authorized pursuant to this Agreement, no
modification of or supplement to the terms and conditions hereof shall be or
become effective until Shipper has submitted a request for change via the LINK®
System and Shipper has been notified via the LINK® System of Transporter’s
agreement to such change.   14.2   No waiver by any Party of any one or more
defaults by the other in the performance of any provision of this Agreement
shall operate or be construed as a waiver of any future default or defaults,
whether of a like or of a different character.   14.3   Except when notice is
required via the LINK® System, pursuant to Transporter’s Rate Schedule FT-L, or
pursuant to Transporter’s General Terms and Conditions, any notice, request,
demand, statement or bill provided for in this Agreement or any notice that
either Party may desire to give to the other shall be in writing and mailed by
registered mail to the post office address of the Party intended to receive the
same, as the case may be, as shown on Exhibit A hereto or to such other address
as either Party shall designate by formal written notice to the other. Routine
communications, including monthly statements and payments, may be mailed by
either registered or ordinary mail. Notice shall be deemed given when sent.  
14.4   THE INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE IN
ACCORDANCE WITH AND CONTROLLED BY THE LAWS OF THE STATE OF TENNESSEE, WITHOUT
REGARD TO CHOICE OF LAW DOCTRINE THAT REFERS TO THE LAWS OF ANOTHER
JURISDICTION.   14.5   The Exhibit(s) attached hereto is/are incorporated herein
by reference and made a part of this Agreement for all purposes.   14.6   If any
provision of this Agreement is declared null and void, or voidable, by a court
of competent jurisdiction, then that provision will be considered severable at
Transporter’s option; and if the severability option is exercised, the remaining
provisions of the Agreement shall remain in full force and effect.   14.7   This
Agreement supersedes and cancels, as of the effective date hereof, the Firm
Lateral Transportation Agreement(s) between Shipper and Transporter dated N/A.

6



--------------------------------------------------------------------------------



 



Contract #410260R1 FT-L
FIRM LATERAL TRANSPORTATION AGREEMENT
(For Use Under Rate Schedule FT-L)
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first hereinabove written.

          EAST TENNESSEE NATURAL GAS, LLC  
BY:

  /s/ D. Patrick Whitty
 
   
TITLE:
  Vice President    

          (Shipper)     CNX Gas Company, LLC    
 
       
BY:

  /s/ Ronald E. Smith
 
   
TITLE:
  President    

7



--------------------------------------------------------------------------------



 



                  Contract #410260R1 FT-L    
 
           
 
  Date:   The date that transporter’s Jewell Ridge Lateral is completed and
placed in service.

EXHIBIT A TO THE
FIRM LATERAL TRANSPORTATION AGREEMENT
DATED April 27, 2006
Shipper: CNX GAS COMPANY, LLC
Contract Number: 410260
Proposed Commencement Date: THE DATE THAT TRANSPORTER’S JEWELL RIDGE LATERAL IS
COMPLETED AND PLACED IN SERVICE
Termination Date: PRIMARY TERM OF FIFTEEN (15) YEARS
Incremental Lateral: JEWELL RIDGE LATERAL
Primary
Receipt Point(s):

                          Meter       Interconnect   Location Name   No.   MDRO
  Party   County, State
CNX-JEWELL RIDGE
  59334     210,000 DTH   CNX GAS
COMPANY, LLC   TAZEWELL, VA

Primary
Delivery Point (s):

                          Meter       Interconnect   Location Name   No.   MDDO
  Party   County, State
JEWELL RIDGE
  50091     210,000 DTH   EAST TENNESSEE
NATURAL GAS,
LLC   SMYTH, VA

Name of entity (s) to deliver gas to Transporter:
CNX GAS COMPANY, LLC
 
 
 
 
Name of entity(s) to receive gas from Transporter:
CNX GAS COMPANY, LLC
 
 
 
 

•   Transporter shall not be obligated to deliver more cubic feet of gas to any
Shipper than the quantity calculated using 1.03 dth per million cubic feet.

8



--------------------------------------------------------------------------------



 



Contract #410260R1 FT-L
EXHIBIT A TO THE
FIRM LATERAL TRANSPORTATION AGREEMENT
DATED April 27, 2006
Notices not made via LINK® shall be made to:

     
 
                    Shipper
 
  CNX GAS COMPANY, LLC
 
  4000 BROWNSVILLE RD.
 
  SOUTH PARK, PA 15129-9545
 
  Attn: DIRECTOR, MARKETING
 
   
 
                    Invoices
 
  CNX GAS COMPANY, LLC
 
  4000 BROWNSVILLE RD.
 
  SOUTH PARK, PA 15129-9545
Attn: GAS ACCOUNTING

New Facilities Required:
COMPLETION OF JEWELL RIDGE LATERAL
 
 
 
 
New Facilities Charge:
NEGOTIATED RATE AS SPECIFIED IN PRECEDENT AGREEMENT DATED JULY 29, 2005
 
 
 
 
(This Exhibit A supersedes and cancels Exhibit A dated N/A to the Firm
Transportation Agreement dated (N/A.)

          EAST TENNESSEE NATURAL GAS, LLC
 
       
BY:
TITLE:
  /s/ D. Patrick Whitty
 
Vice President    
 
        CNX GAS COMPANY, LLC    
 
       
BY:
TITLE:
  /s/ Ronald E. Smith
 
President    

9



--------------------------------------------------------------------------------



 



     
(DUKE ENERGY LOGO) [l21533al2153301.gif]
  East Tennessee
Natural Gas Company
 
   
 
  Shipping Address
 
  5400 Westheimer Court
 
  Houston, TX 77056-5310
 
   
 
  Mailing Address
 
  P.O. Box 1642
Houston, TX 77251-1642

March 13, 2006
CNX Gas Company, LLC
4000 Brownsville Rd.
South Park, PA 15129-9545
RE:      Service Agreement (Rate Schedule FT-L) No. 410260
Dear Roland:
     East Tennessee Natural Gas, LLC (Transporter) and CNX Gas Company LLC
(Shipper) are parties to the above-referenced Service Agreement.
     Shipper and Transporter hereby agree to the rate provisions set forth on
the attached pro forma tariff sheet and acknowledge that, upon approval by the
Federal Energy Regulatory Commission of such tariff sheet, the rate contained
therein will be the rate applicable to the Service Agreement for the term set
forth on the tariff sheet.
     If the foregoing accurately sets forth your understanding of the matters
described herein, please so indicate by having a duly authorized representative
sign in the space provided below and returning an original signed copy to the
undersigned.

                  Sincerely,    
 
                East Tennessee Natural Gas, LLC    
 
           
 
  By:
Name:   /s/ D. Patrick Whitty
 
D. Patrick Whitty    
 
  Title:   Vice President    

ACCEPTED AND AGREED TO
THIS 27th DAY OF APRIL 2006
CNX Gas Company LLC

         
By:
Name:
  /s/ Ronald E. Smith
 
Ronald E. Smith    
Title:
  President    

 



--------------------------------------------------------------------------------



 



East Tennessee Natural Gas, LLC
FERC Gas Tariff

Third Revised Volume No. 1       Original Sheet No.

STATEMENT OF NEGOTIATED RATES

                                                                               
                      Term of Negotiated                     Customer Name  
Contract Number     Rate Schedule     Demand Rate     Commodity Rate     Rate  
  Quantity     Receipt Points     Delivery Points  
CNX Gas Company, LLC
    410260     FT-L   $ 3.1141     $ 0.00       3/     210,000 Dth/d     4/    
  5/  

 

1/   This negotiated rate agreement does not deviate in any material respect
from the Form of Service Agreement contained in Transporter’s Tariff. The
negotiated rate is applicable only to transportation service up to Customer’s
MDTQ from the Primary Point of Receipt to the Primary Point of Delivery.   2/  
The primary term commences on the date that Transporter’s Jewell Ridge Lateral
is completed and placed in service and continues for 15 years thereafter.   3/  
Customer may cause up to 210,000 Dth/d to be received on a primary basis at
Meter No.59334.   4/   Customer may cause up to 210,000 Dth/d to be delivered on
a primary basis at Meter No.50091

     
Issued by: D. A. McCallum, Director, Rates and Tariffs
   
Issued on:
  Effective on:

 